Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-19-00704-CR

                             EX PARTE James Burke JARREAU

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 5552
                       Honorable N. Keith Williams, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order denying James
Burke Jarreau’s application for a pretrial writ of habeas corpus is AFFIRMED and this case is
REMANDED to the trial court for further proceedings.

       SIGNED December 23, 2020.


                                                _____________________________
                                                Irene Rios, Justice